Case: 12-1648     Document: 19       Page: 1   Filed: 11/21/2012




           NOTE: This order is nonprecedential.

   Wniteb ~tate11 Case: 12-1648    Document: 19    Page: 2    Filed: 11/21/2012




RESEARCH IN MOTION v. ITC                                 2


                        ORDER

    Eastman Kodak Co. (Kodak) moves for leave to inter-
vene and seeks to dismiss this appeal for lack of standing.
Research In Motion Ltd. et al. (RIM) oppose the motion to
dismiss.

    This appeal arises out of a complaint brought by Ko-
dak at the International Trade Commission (ITC), alleg-
ing that RIM and Apple Inc.'s (Apple) infringement of
claim 15 of u.s. Patent No. 6,292,218 (the '218 Patent)
constituted violations of 19 U.S.C. § 1337. In its final
decision, the ITC affirmed the Administrative Law
Judge's conclusion that RIM and Apple infringed claim 15
of the '218 Patent but ultimately determined that claim
15 of the '218 Patent is invalid and therefore RIM and
Apple did not violate section 337.

    Kodak has appealed from the lTC's final determina-
tion, in which RIM will be participating as intervenor.
See Eastman Kodak Co. v. Int'l Trade Comm'n, Fed. Cir.
Appeal No. 2012-1588. RIM now additionally seeks its
own appeal from the same ITC determination. The
statute authorizing this court's jurisdiction over such
cases provides that only parties "adversely affected by a
final determination of the ITC" may appeal to this court.
19 U.S.C. § 1337(c). We agree with Kodak that RIM's
appeal does not fall within those authorized by section
337(c).

    It is well established, as a general matter, that it is
only necessary and appropriate for a party to file an
appeal or cross-appeal when seeking to alter the judg-
ment. See Mass. Mut. Life Ins. Co. v. Ludwig, 426 U.S.
479 (1976); Pub. Servo Commn. v. Brashear Freight Lines,
Case: 12-1648    Document: 19    Page: 3    Filed: 11/21/2012




 3                               RESEARCH IN MOTION v. ITC



Inc., 306 U.S. 204, 206 (1939); United States v. Am. Ry.
Express Co., 265 U.S. 425, 435 (1924).

    It is equally clear that when the judgment entered is
that the patent asserted is invalid, there is no basis for
the defendant to appeal from a ruling of infringement.
This court addressed and rejected such an appeal in a
district court case in TypeRight Keyboard Corp. v. Micro-
soft Corp., 374 F.3d 1151, 1157 (Fed. Cir. 2004). There,
we explained that because invalidity operates as a com-
plete defense to infringement for any product, reversal as
to infringement would not affect the scope of the judg-
ment. See id. (citing Weatherchem Corp. v. J.L. Clark,
Inc., 163 F.3d 1326, 1335-36 (Fed. Cir. 1998».

     The same analysis applies in section 337 cases. When
the ITC renders a final determination that a product is
not in violation of section 337 because the patent is inva-
lid, the importer or seller of the product has no standing
to appeal since any adverse infringement or invalidity
finding in the lTC's decision would not alter the scope of
the lTC's final determination. See Surface Tech., Inc. v.
Int'l Trade Comm'n, 780 F.2d 29, 30-31 (Fed. Cir. 1985);
Krupp Int'l, Inc. v. Int'l Trade Comm'n, 626 F. 2d 844,846
(C.C.P.A. 1980) ("[F]indings associated with the ultimate
determination that section 337 has not been violated are
not final determinations within the meaning of subsection
(c) and do not give standing to appeal to a respondent
dissatisfied with those findings."). In view of the lTC's
finding that they did not violate section 337, RIM is
without standing to appeal. Accordingly, RIM's appeal
must be dismissed.

   Since RIM has been granted the right to intervene in
2012-1588, RIM may advance in its brief in support of the
lTC's final determination any argument preserved in the
Case: 12-1648         Document: 19     Page: 4   Filed: 11/21/2012




 RESEARCH IN MOTION v. ITC                                    4


 ITC. Mass. Mutual, 426 U.S. at 479. Whether those
 arguments are proper, however, are determinations best
 left to the merits panel assigned to hear the case.

       Accordingly,

       IT Is ORDERED THAT:

       (1) Kodak's motions are granted.

       (2) The revised official caption is reflected above.

       (3) The appeal is dismissed.

       (4) Each side shall bear its own costs.

                                        FOR THE COURT



                                         /s/ Jan Horbaly
                                        Jan Horbaly
                                        Clerk
 s26
 Issued As A Mandate:      _N_O_V_2_1_2_01_2